 Case 5:11-cv-00360-OLG-JES-XR Document 1637 Filed 08/02/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SHANNON PEREZ, ET AL.,                             §
                                                   §
        Plaintiffs,                                §
                                                   §
v.                                                 §   Civil Action No. SA-11-CV-360
                                                   §
GREG ABBOTT, ET AL.,                               §
                                                   §
        Defendants.                                §


                               AMENDED FINAL JUDGMENT

        This action was considered by the three-Judge panel, the Honorable Jerry Smith,

Orlando Garcia, and Xavier Rodriguez presiding. Pursuant to the various rulings made in this

case, it is ORDERED AND ADJUDGED that:

        In Plan C185, district lines in the Dallas-Fort Worth area were drawn in violation of

the Fourteenth Amendment (as both improper racial gerrymanders and the product of

intentional vote dilution) and § 2 of the Voting Rights Act. Docket nos. 1390 & 1340. Further,

district lines for CD23 in Plan C185 were drawn in violation of the Fourteenth Amendment (as

an unconstitutional racial gerrymander) and § 2 of the Voting Rights Act (both as the product

of intentional vote dilution and in result). Id.

        In Plan H283, district lines were drawn in violation of § 2 of the Voting Rights Act and

the Fourteenth Amendment as the product of intentional vote dilution in El Paso County

(HD78), Bexar County (HD117), Nueces County (the elimination of HD33 and the

configuration of HD32 and HD34), HD41 in the Valley, Harris County, western Dallas

County (HD103, HD104, and HD105), Tarrant County (HD90, HD93), Bell County (HD54),
 Case 5:11-cv-00360-OLG-JES-XR Document 1637 Filed 08/02/19 Page 2 of 2




and with regard to Plan H283 as a whole. District lines in HD117 in Bexar County were drawn

as improper racial gerrymanders in violation of the Fourteenth Amendment. District lines were

drawn in violation of the one-person, one-vote requirements of the Fourteenth Amendment in

the Nueces County districts (HD32 and HD34), the Hidalgo County districts (HD31, HD36,

HD39, HD40, and HD41), and the Bell/Lampasas County districts (HD54 and HD55). Docket

nos. 1364 & 1365.

       The district lines of HD90 as drawn by the Legislature in 2013 in Plan H358 are the

result of an unconstitutional racial gerrymander. Plan H358 is modified to incorporate the

district boundaries contained in plan H411 and that the resulting districts shall be used as the

district boundaries to elect members of the Texas House of Representatives in the 2020

elections.

       All other requested relief is DENIED.

       Should any party seek to recover attorney’s fees, any such party may file a motion

seeking attorney’s fees and brief why it is a prevailing party entitled to such fees. This issue

will be bifurcated with the panel first ascertaining if the party is a prevailing party and what

issues it prevailed on. Thereafter, if a party is found to have been a prevailing party, such a

party may thereafter file its application for attorney’s fees in conformance with WDTX Local

Rule CV-7(j).

       SIGNED this 2nd day of August, 2019 on behalf of the Three-Judge Panel.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE

                                               2
